Citation Nr: 1712014	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1956 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a decision issued on November 4, 2014, the Board denied entitlement to service connection for basal cell carcinoma.  In July 2016, the Veteran requested reconsideration of the November 2014 Board decision.  Pursuant to 38 U.S.C.A.      § 7103 (West 2014), the Board granted the motion for reconsideration in an order issued on February 2, 2016.  Because of the Board's grant of reconsideration, the November 2014 Board decision was vacated as a matter of law. Accordingly, this decision, by an expanded panel, will constitute the final Board decision on the Veteran's appeal. 38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2014); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225  (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for basal cell carcinoma, as he believes that the disability is related to service, and namely his exposure to herbicide agents in service.  Upon review of the claims file, the Board believes that additional development on this matter is warranted.

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116(f). Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for these listed diseases would be warranted. "Service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam. 38 C.F.R. § 3.313.

Along with his motion for reconsideration, the Veteran submitted a number of service personnel documents documenting his duty or visitation in Vietnam.  A January 1969 evaluation report reflects that the Veteran worked with a team located at the Quang Tri Air Force Base, Republic of Vietnam.  A notation on this evaluation report from the Veteran's commander reflects that he personally visited the Veteran's location in Vietnam and observed the hazardous combat conditions in which he served.  An evaluation report covering the period from December 1967 to June 1968 notes that the Veteran voluntarily deployed to Dalat, Republic of Vietnam.  He also submitted a travel voucher indicating travel to Dalat in 1968.  Thus, the Veteran presumed to have been exposed to Agent Orange during such service.

Post-service treatment records document treatment for basal cell carcinoma, as well as seborrheic keratosis, actinic keratosis, skin tags, solar lentigo and verruca vulgaris.  The current list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e) include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307 (a)(6)(ii).  However, the list does not include basal cell carcinoma or the other diagnosed skin disorders.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309 (e). See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

In a November 2016 statement, Dr. B. of the Valdosta Medical Clinic noted that the Veteran had "extensive skin thinning" and that there is a "good likelihood" that the problem "could be from Agent Orange exposure."

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

Given that the evidence of record suggests potential relationship between the Veteran's skin disability and his exposure to Agent Orange in service, the Board finds that an examination with medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Assist the Veteran in associating with the claims folder updated treatment records.

2.  The AOJ should refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed basal cell carcinoma.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disorder(s), to include basal cell carcinoma, had its onset in service or is otherwise medically related to service, to include presumed exposure to Agent Orange therein. 

In providing the requested opinion, the examiner should consider and address the November 2016 opinion from Dr. B.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

 3. Then, AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________            _____________________________
        ANTHONY C. SCIRÉ, JR.                    ROBERT C. SCHARNBERGER                                 
            Veterans Law Judge,			 Veterans Law Judge,
       Board of Veterans' Appeals		      Board of Veterans' Appeals
       



________________________________________
	A. S. CARACCIOLO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




